NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted August 17, 2020 *
                                Decided August 19, 2020

                                         Before
                       DIANE S. SYKES, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

No. 20-1567

SHASTA HOWELL,                                    Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Western District of Wisconsin.

      v.                                          Nos. 19-cv-415-wmc & 19-cv-468-wmc

SHANNON DEWEY,                                    William M. Conley,
    Defendant-Appellee.                           Judge.



                                       ORDER

      After a Wisconsin family court denied her petition for custody of her son and
terminated her parental rights, Shasta Howell filed a lawsuit under 42 U.S.C. § 1983




      *
         The appellee was not served with process and is not participating in this appeal.
We have agreed to decide the appeal without oral argument because the brief and
records adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1567                                                                           Page 2

against a social worker whose lies, she alleged, led to the order.1 Asserting that this
falsification of evidence against her violated her right to due process, she sought a
reversal of the order. The district court dismissed her suit, concluding that Howell
failed to state a due-process claim because she did not allege that she lacked an
adequate state remedy. But, under the Rooker-Feldman doctrine, the district court lacked
subject-matter jurisdiction to address the suit on the merits. We therefore affirm the
judgment but modify it to reflect a dismissal without prejudice.

        In her initial pro se complaint, Howell sued nearly everyone involved in the
investigations and legal proceedings leading up to the termination of her parental
rights, including the Rock County Family Court, the presiding judge, and a social
worker, Shannon Dewey. Howell asserted generally that the defendants caused the
termination of her parental rights through improper means, including by reporting false
results of drug tests and refusing to give her a fair hearing.

       After granting Howell leave to proceed in forma pauperis, the district court
dismissed her complaint without prejudice under 28 U.S.C. § 1915(e)(2) and allowed her
to amend it to cure certain deficiencies. 2 Other than Dewey, it determined, the people
and entities Howell named were not proper defendants under § 1983 or were immune
from suit. The court explained, however, that even if Dewey could properly be sued
(because she was a “state actor” and not entitled to immunity), it was unlikely that
Howell could state a due-process claim against her because it appeared that adequate
state-court remedies were available. But, the court continued, Howell could amend her
complaint to explain in detail how Dewey prevented her from accessing a remedy in the
state courts, “not just that she is dissatisfied with the results.”

        In her amended complaint, Howell alleged that Dewey’s report—which
contained false statements that Howell used drugs and was evicted—caused her son to
be removed from her care numerous times and resulted in the 2018 order finding her
unfit to care for her son and terminating her parental rights. (The family court, she


       1  Howell used her former married name, McCallum, through much of the
litigation (and she is referred to that way in the record), but, in its final order, the
district court granted her motion to substitute her current last name in the caption.

       2
         Howell had filed an identical complaint under case number 19-cv-468. In its
screening order, the district court consolidated the cases, see FED. R. CIV. P. 42(a)(2),
rather than dismissing the duplicative case.
No. 20-1567                                                                           Page 3

stated, also relied on the report in earlier proceedings, some going back to 2011, in
denying her visitation or refusing to terminate her son’s guardianship.) So, Howell
further asserted, she was “shut out of th[e] entire proceeding” because the court
believed Dewey’s report and did not credit or even allow contradictory evidence
(including Howell’s testimony). She asked the district court to “reverse [the] findings
and rulings and orders of the Rock County Family Court and order a new hearing.”

       The district court screened the amended complaint and again dismissed it for
failure to state a claim, this time with prejudice. Again, Howell failed to allege that she
could not correct the allegedly erroneous or unfair results of the family-court hearings
within the state system. To the contrary, her complaint and supporting documents
suggested that she had many chances for review of her son’s placement. Therefore, the
court concluded, she could not state a federal due-process claim.

       Howell now appeals the dismissal, arguing as she did in the district court that
the state court’s reliance on Dewey’s false report prevented her from making her case
and therefore violated her federal right to due process. She reiterates the factual
allegations in her complaint and contends that the Rock County Family Court relied
primarily on Dewey’s false statements to deny her custody of her son while ignoring
Howell’s evidence. So, she asserts, she was “completely shut out of th[e] entire case,”
and she asks us to declare the orders “unconstitutional, null, [and] void.”

       That is beyond our authority. Because the injuries Howell suffered—loss of
custody and parental rights—were caused by the family court’s decisions, the
Rooker-Feldman doctrine bars her federal lawsuit. See Rooker v. Fid. Tr. Co., 263 U.S. 413,
415–16 (1923); District of Columbia Ct. of App. v. Feldman, 460 U.S. 462, 486 (1983); see also
Golden v. Helen Sigman & Assoc., 611 F.3d 356, 361–62 (7th Cir. 2010). The lower federal
courts lack jurisdiction over cases brought by “state-court losers complaining of injuries
caused by state-court judgments rendered before the district court proceedings
commenced.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

        Here, Howell asked the district court to “reverse” the family court’s decision
because it was based on Dewey’s false statements. But Howell’s alleged injuries were
caused only by the state judge’s rulings against her. See Golden, 611 F.3d at 361–62;
cf. Iqbal v. Patel, 780 F.3d 728, 730 (7th Cir. 2015) (“[I]f a plaintiff contends that
out-of-court events have caused injury that the state judiciary failed to detect and
repair, then a district court has jurisdiction—but only to the extent of dealing with that
injury.”). Arguments like Howell’s must be pursued on appeal through the state courts,
No. 20-1567                                                                          Page 4

with the option of seeking certiorari from the Supreme Court of the United States at the
end of the line. See Lance v. Dennis, 546 U.S. 459, 463 (2006).

       The district court lacked jurisdiction to dismiss the complaint for failure to state a
claim—a decision on the merits. See Mains v. Citibank, N.A., 852 F.3d 669, 678 (7th Cir.
2017). We therefore MODIFY the judgment to reflect a dismissal for lack of subject-
matter jurisdiction and AFFIRM it as modified.